Citation Nr: 0624343	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
clinical depression, and drug and alcohol dependence.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from November 1972 to 
November 1974.

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which concluded that new and material evidence had not 
been submitted to reopen the veteran's claim for clinical 
depression, and drug and alcohol dependence, and which denied 
service connection for post-traumatic stress disorder (PTSD).

A review of the veteran's substantive appeal, received in May 
2003, shows that he requested a hearing before a Member of 
the Board (i.e., Veterans Law Judge) at the RO.  In January 
2006, the RO sent the veteran notice that a hearing was 
scheduled for February 15, 2006.  The veteran failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1996, the RO 
denied a claim of entitlement to service connection for 
clinical depression, and drug and alcohol dependence.

2.  The evidence received since the RO's December 1996 
decision which denied service connection for clinical 
depression, and drug and alcohol dependence, which was not 
previously of record, and which is not cumulative of other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran does not have PTSD.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's December 1996 decision which denied a claim of 
entitlement to service connection for clinical depression, 
and drug and alcohol dependence; the claim for service 
connection for clinical depression, and drug and alcohol 
dependence, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegini, 
the United States Court of Appeals for Veterans Claims 
(Court) held that where, as here, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice.  The Court also stated that the 
appellant does have the right to VCAA content-complying 
notice and proper subsequent VA process. 

The RO provided content-complying VCAA notice by letters, 
dated in November 2001, and in April and September of 2003.  
The notice included the type of evidence needed to 
substantiate the claim, namely, he was notified that new and 
material evidence must be submitted for depression and drug 
and alcohol dependence, and he was notified of the elements 
required for a successful claim for service connection.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or authorization VA to obtain such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claims.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice). 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  VA was not required, 
therefore, to provide this notice.  

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the VCAA requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In November 2001, the veteran was 
told that he had to submit new and material evidence to 
reopen his claim for service connection for clinical 
depression, and drug and alcohol dependence.  A review of the 
November 2001 VCAA notice shows that the veteran was notified 
that new and material evidence must be submitted, and that he 
was notified of the elements required for a successful claim 
for service connection.  See generally Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) (setting forth the elements for a 
successful claim for service connection).  In the March 2003 
SOC, he was provided with the full text of 38 C.F.R. § 3.156 
(providing the criteria for reopening new and material 
claims).  In the June 2004 supplemental statement of the 
case, he was notified that new and material evidence had not 
been received because the submitted evidence "does not 
resolve the issue of relationship to military service."  In 
summary, the veteran has been provided with adequate notice 
of what constitutes new and material evidence to reopen his 
service connection claim for clinical depression, and drug 
and alcohol dependence.  Kent.  The Board therefore concludes 
that the veteran has not been prejudiced and that a decision 
on the merits at this time does not violate the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The November 2001 VCAA letter was mailed to the appellant 
prior to the RO's adjudication of his claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Duty to Assist 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records, and records 
from the SSA.  Although the veteran has not been afforded an 
examination, and although etiological opinions have not been 
obtained, the Board finds that the evidence, discussed supra, 
warrants the conclusion that a remand for an examination 
and/or etiological opinions is not necessary to decide the 
claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159(c)(4) (2005); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Specifically, the Board has determined 
that the veteran does not have PTSD.  With regard to the 
claim for depression, and drug and alcohol dependence, as the 
Board has determined that new and material evidence has not 
been presented, a remand for an examination and/or an 
etiological opinion is not required to decide the claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  As there is no 
indication of the existence of additional evidence to 
substantiate the claims and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  The Board concludes, therefore, that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material

A review of the claims file shows that in December 1996, the 
RO denied the veteran's claim of entitlement to service 
connection for clinical depression, and drug and alcohol 
dependence.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

On August 13, 2001, the veteran filed to reopen his claim.  
In August 2002, the RO denied the claim.  The veteran has 
appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in December 1996.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's December 1996 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2005).  With respect to alcohol and drug abuse, Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2005).

The evidence of record at the time of the RO's December 1996 
decision included the veteran's service medical records, 
which did not contain any relevant reports of treatment, or 
any relevant diagnoses.  The veteran's separation examination 
report, dated in July 1974, showed that his psychiatric 
condition was clinically evaluated as normal.  In an 
accompanying "report of medical history," he denied having 
a history of "frequent trouble sleeping," "depression or 
excessive worry," or "nervous trouble of any sort."   

As for the post-service evidence, it consisted of VA and non-
VA medical reports, dated between 1991 and 1996.  This 
evidence showed that the veteran had received extensive 
treatment for psychiatric symptoms, and that he primarily 
received diagnoses of bipolar disorder, or major depression.  
He also received multiple diagnoses of alcohol 
dependence/abuse, cocaine abuse, and polysubstance abuse, all 
of which were primarily characterized as "by history, or 
"in remission."  There was also evidence of a personality 
disorder.  See May 1996 report from the Glen Oaks Hospital 
(noting an Axis II diagnosis of narcissistic personality 
disorder).  An April 1994 VA hospital report noted a history 
of alcohol use beginning at age 13, and VA hospital treatment 
in 1980 after a DWI (driving while intoxicated), and 
psychiatric treatment between 1985 and 1987.  A June 1996 VA 
progress note showed that the veteran reported a history of 
drug abuse for 25 years, beginning at age 13, with 
participation in about ten substance abuse programs, and that 
he had begun receiving disability compensation from the 
Social Security Administration in 1994.  

At the time of the RO's December 1996 denial of the claim, 
there was competent evidence showing that the veteran had 
been diagnosed with depression, as well as alcohol and drug 
abuse, and a personality disorder.  There was no competent 
evidence showing that the veteran had an acquired psychiatric 
disorder (depression) that was related to his service.  As 
used herein, the term "acquired psychiatric disorder" is 
intended to exclude PTSD, alcohol and drug abuse, and a 
personality disorder.  The Board notes that at the time of 
the RO's December 1996 decision, the veteran's alcohol and 
substance abuse were considered to be the result of his own 
willful misconduct, and were not ratable for disability 
purposes.  See 38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 
3.301(c)(2)-(3) (1996), and that his personality disorder was 
not a compensable disease or injury within the meaning of 
veterans' benefits law.  See 38 C.F.R. § 4.9 (1996).  

Evidence received since the RO's December 1996 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1987 and 2002.  This evidence shows that the veteran 
has received extensive treatment for psychiatric symptoms.  
He primarily received diagnoses of bipolar disorder, but he 
also received diagnoses that included depression, alcohol and 
drug dependence, and diagnoses of a personality disorder.  
See e.g., April 1998 reports from the Glen Oaks Hospital; 
reports from Terrell State Hospital (TSH), dated between 1987 
and 1994; VA progress note, dated in May 2001.  Decisions of 
the Social Security Administration (SSA), dated in 1994 and 
1998, show that the SSA determined that the veteran was 
disabled as of July 1992, with an associated notation of 
major depression (1994), and a primary diagnosis of 
affective/mood disorder (1998).  

This evidence that was not of record at the time of the RO's 
December 1996 
decision, is not cumulative, and is "new" within the meaning 
of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  The Board first notes that the law 
regarding service connection for alcohol and substance abuse, 
and personality disorders, is essentially unchanged from 
December 1996.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c), 4.9 (2005).  In addition, none of 
the new evidence includes competent evidence of a nexus 
between an acquired psychiatric disorder, to include 
depression, and the veteran's service.  The Board therefore 
finds that the submitted evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The claim is therefore not reopened.

The only other pertinent evidence received since the RO's 
December 1996 decision consists of written testimony from the 
veteran.  However, the veteran, as a layperson, is not 
competent to give a medical opinion as to a diagnosis or 
causation.  Therefore, as the veteran has not submitted 
competent medical evidence showing that he has a compensable 
acquired psychiatric disorder that is related to his service, 
these statements are not new and material evidence, see 
Vargas- Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

PTSD

The veteran asserts that he has PTSD as a result of stressors 
during service.  Specifically, he argues that he has PTSD as 
a result of his drill instructor frightening him by telling 
him that he might be sent to Vietnam.  He further asserts, 
"Even though I was assigned to a German post, I still 
developed the fear of being ordered to Vietnam.  Had panic 
attacks two or three times a week over situations and things 
that I had no control over.  While in Germany these panic 
attacks were due to me being question about possible drug 
abuse."  He states that he was "hassled" and confronted 
about his possible drug abuse by his commanding officer and 
first sergeant.   See veteran's letter, received in February 
2006.  

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issue of whether verified stressors exist is a 
"downstream" issue which will not be further discussed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that 
under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).

The veteran's service records include his discharge (DD Form 
214) and his personnel file (DA 20) which show that his 
military occupation specialty was "plumber," and that his 
principal duties after basic training were either "casual," 
or "plumber."  The veteran's service medical records do not 
show any treatment for psychiatric symptoms.  The veteran's 
separation examination report, dated in July 1974, shows that 
his psychiatric condition was clinically evaluated as normal.  
In an accompanying "report of medical history," he denied 
having a history of "frequent trouble sleeping," 
"depression or excessive worry," or "nervous trouble of 
any sort."   

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1987 and 2002.  A report from Glen 
Oaks Hospital, dated in July 1997, contains Axis I diagnoses 
of major depressive disorder, poly substance abuse disorder, 
and rule out PTSD.  As noted in Part I, this evidence shows 
that the veteran has received extensive treatment for 
psychiatric symptoms.  He primarily received a diagnosis of 
bipolar disorder, but he also received diagnoses that 
included depression, alcohol and drug dependence, and 
diagnoses of a personality disorder.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  The veteran was 
not treated for psychiatric symptoms during service, and his 
psychiatric condition was clinically evaluated as normal upon 
separation from service.  Therefore, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303.  With 
regard to the post-service evidence, the July 1997 
"diagnosis" of  "rule out PTSD" was accompanied by two 
other competing diagnoses, and PTSD has not been confirmed in 
subsequent treatment reports.  This equivocal notation is 
therefore about eight years old, and was never confirmed.  
Furthermore, a review of the claims files shows that the 
overwhelming majority of examiners have diagnosed the veteran 
with psychiatric disorders other than PTSD, specifically, 
bipolar disorder, depression, alcohol and drug dependence, 
and a personality disorder.  The Board therefore finds that 
the preponderance of the evidence shows that the veteran does 
not have PTSD, and that the claim must be denied.  Gilpin.

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has PTSD that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, or of a nexus between PTSD 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for hepatitis PTSD must be 
denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for clinical depression, and drug and 
alcohol dependence, is denied.  

Service connection for PTSD is denied.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


